Exhibit 10.10

VIRGINIA COMMERCE BANCORP, INC.

FORM OF

STOCK OPTION AGREEMENT

This Stock Option Agreement (“Agreement”), which includes the attached Terms and
Conditions, confirms the grant of a Stock Option (the “Option”) by VIRGINIA
COMMERCE BANCORP, INC. (the “Company”), to <<name>> (“Optionee”), under the
Virginia Commerce Bancorp, Inc. 2010 Equity Plan (the “Plan”) as follows:

 

Date of Grant:    <<grant date>> (“Award Date”) Number and class of shares
subject to Option:    <<number of shares>> shares of Common Stock (“Option
Shares”) Exercise Price:    $<<price>> per Option Share Type of Option:   
Incentive Stock Option Vesting Schedule:    <<insert vesting schedule>>;
provided, that 100% of the Option Shares will become immediately vested and
exercisable upon a Change in Control or upon the termination of Optionee’s
service with the Company or any Subsidiary due to Optionee’s death or
disability. Expiration Date:    <<expiration date>> (“Expiration Date”), subject
to earlier termination as provided in Paragraph 4 of the Terms and Conditions.

The Option is subject to the terms and conditions of the Plan and this
Agreement, which includes the attached Terms and Conditions. By signing below,
the Company and Optionee agree to all of the terms and conditions of the Option.

 

VIRGINIA COMMERCE BANCORP, INC.     OPTIONEE

 

   

 

W. Douglas Fisher     << name>> Chairman of the Board     Date:
                                                      Date:
                                                 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

(for Employee – Incentive Stock Option)

The following terms and conditions apply to the Option granted to Optionee by
the Company as specified on the preceding page (the “Summary Page”), which is an
integral part of this Agreement.

1. Award of Option. In consideration of the services rendered to the Company or
a Subsidiary by Optionee as an Employee, the Committee has granted to Optionee
the Option, effective on the Award Date.

2. Right to Exercise. Optionee may exercise the Option to the extent the Option
has become vested and exercisable, subject to the Expiration Date of the Option
and the earlier termination as provided in Paragraph 4 below.

3. Method of Exercise. To exercise the Option, Optionee must deliver to the
Controller of the Company, or any other officer or agent as the Committee may
designate:

(a) a written notice signed by Optionee referencing this Agreement and stating
the number of Option Shares as to which the Option is being exercised, and

(b) payment in full of the aggregate Exercise Price for the number of Option
Shares being purchased either (i) in cash (including by check), in United States
dollars, (ii) by delivery of already-owned shares of Common Stock having a Fair
Market Value, determined as of the date the Option is exercised, equal to the
amount of the aggregate Exercise Price being paid in this manner, or (iii) in a
combination thereof. Payment of the aggregate Exercise Price may also be made
through a broker-assisted cashless exercise procedure as approved by the
Committee from time to time.

4. Early Termination of Option.

(a) Death or Disability. In the event of Optionee’s termination of service with
the Company or any Subsidiary due to Optionee’s death or disability (as defined
in Code Section 22(e)(3)), any unvested portion of the Option, to the extent
then outstanding, will become immediately vested and exercisable, and the Option
will remain exercisable until the earlier of twelve months after such
termination or the Expiration Date, at which time the Option will terminate.

(b) Other Termination of Service. In the event Optionee’s employment with the
Company or a Subsidiary is terminated for Cause, any vested or unvested portion
of the Option, to the extent then outstanding, will immediately terminate. In
the event Optionee’s employment with the Company or a Subsidiary terminates for
any reason other than death, disability or Cause, any unvested portion of the
Option, to the extent then outstanding, will immediately terminate, but any
vested portion of the Option to the extent then outstanding, will remain
exercisable until the earlier of three months after such termination or the
Expiration Date, at which time the vested portion of the Option will terminate.

5. Nontransferability. This Option may not be transferred by Optionee except by
will or the laws of descent and distribution. During Optionee’s lifetime, only
Optionee may exercise the Option.

6. Tax Withholding. To the extent withholding is required by law, Optionee will
be required to pay the Company or a Subsidiary, as appropriate, the amount of
any federal, state or local taxes that the Company, or such Subsidiary, is
required to withhold in connection with the exercise of this Option. In lieu
thereof, the Company or any Subsidiary will have the right to deduct from all
cash payments made in connection with the exercise of this Option any such taxes
required to be withheld with respect to such exercise. In addition, the Company
may permit Optionee to satisfy, in whole or in part, such obligation to remit
taxes, by directing the Company to withhold a number of Option Shares that would
otherwise be received by Optionee upon exercise of the Option or by delivering
to the Company shares of Common Stock owned by Optionee prior to exercising the
Option, in an amount equal to the amount of such taxes, in each case valued at
the Fair Market Value on the date of the exercise.

 

- 2 -



--------------------------------------------------------------------------------

7. Additional Rule Regarding Exercisability of Option. This Option is intended
to be treated as an Incentive Stock Option within the meaning of Code
Section 422. To the extent the aggregate Fair Market Value (determined as of the
Award Date) of the Common Stock for which this Option (and all other options of
Optionee that are intended to be incentive stock options whether granted under
the Plan or any other plan of the Company or any Subsidiary) becomes exercisable
for the first time in any calendar year (including accelerated vesting upon a
Change in Control) exceeds One Hundred Thousand Dollars ($100,000), the Option
may be exercised for the excess number of Option Shares as a Nonqualified Stock
Option. The Company, however, shall not be liable to Optionee if the Internal
Revenue Service or any court or other authority having jurisdiction over such
matters determines for any reason whatsoever that this Option or any portion
thereof does not qualify as an incentive stock option.

8. Notification Upon Sale. Optionee shall give written notice to the Company’s
Controller of any sale or other disposition of any Option Shares acquired under
this Option, if Optionee sells or otherwise disposes of any Option Shares
acquired under this Option before the expiration of the later of the two-year
period beginning on the Award Date or the one-year period beginning on the date
that Optionee exercised this Option with respect to such Option Shares.

9. Rights as a Stockholder. Optionee, or any transferee of this Option after
Optionee’s death, shall have no rights as a stockholder with respect to any
Option Shares subject to this Option (including voting rights and dividends)
prior to the date of the exercise of this Option for such Option Shares.

10. Plan. The Option is granted pursuant to the Plan and is subject to the terms
thereof (including all applicable vesting, forfeiture and other provisions). The
number and kind of shares of Common Stock purchasable and the Exercise Price are
subject to adjustment in accordance with Section 15(b) of the Plan.

11. Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

 

- 3 -